27 Mich. App. 377 (1970)
183 N.W.2d 623
PEOPLE
v.
DONALD HAYWOOD
Docket No. 8,578.
Michigan Court of Appeals.
Decided October 27, 1970.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, Robert F. Leonard, Prosecuting Attorney, and Donald A. Kuebler, Chief Assistant Prosecuting Attorney, for the people.
William J. Hayes, for defendant on appeal.
Before: LEVIN, P.J., and T.M. BURNS and J.E. HUGHES,[*] JJ.
*378 PER CURIAM.
The defendant was charged with the offense of attempted larceny from a motor vehicle (MCLA §§ 750.92, 750.356a [Stat Ann 1962 Rev § 28.287, Stat Ann 1954 Rev § 28.588(1)]) and was convicted upon his plea of guilty.
He claims that the record shows that the completed offense was committed. That is not a ground for setting aside his conviction. See People v. Pickett (1970), 21 Mich App 246; People v. Collins (1968), 380 Mich 131.
The trial judge conducted an exemplary examination of the defendant before accepting his plea of guilty.
Affirmed.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.